COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re American Fisheries, Inc., Relator

Appellate case number:      01-17-00026-CV

Trial court case number:    2013-29749

Trial court:                157th District Court of Harris County

        On January 11, 2017, relator, American Fisheries, Inc., filed a petition for writ of
mandamus seeking to vacate the respondent trial judge’s October 21, 2016 order
quashing the depositions on written questions propounded by relator to Zong Dao Shao,
Feng Shao, Sizhong Ge, and Jiahua Ma, and the November 11, 2016 order denying
relator’s motion for reconsideration of the prior order. Although relator’s petition refers
to a transcript of the November 11, 2016 hearing and several mandamus record tabs, it
failed to file those records. Thus, the Court ORDERS relator, within 10 days of the
date of this order, to file a supplemental mandamus record containing the November 11,
2016 hearing and the remainder of the record tabs. See TEX. R. APP. P. 52.7(a), (b).
        With the petition, relator also filed an emergency motion for temporary relief
seeking a stay of the February 6, 2017 trial pending disposition of this petition, with the
required certificate of compliance. See TEX. R. APP. P. 52.10(a). Accordingly, the Court
grants the relator’s motion and ORDERS that the February 6, 2017 trial is stayed. See
TEX. R. APP. P. 52.10(b). This stay is effective until the mandamus petition in this Court
is finally decided or this Court otherwise orders the stay lifted. See id. Any party may
file a motion for reconsideration of the stay. See id. 52.10(c).
       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See id. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court
Date: January 19, 2017